DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of species-b in the reply filed on 9-1-22 is acknowledged. Upon further review of the application and the restriction requirement of 7-7-22, the application is not considered to include patentably distinct species. The restriction requirement is withdrawn.

Claim Objections
Claim 1 is objected to because of the following informality: “an” should be inserted after “with” at line 5. Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

 	Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Shimoda (JP 2004140380).
Claim 1, Shimoda teaches a method for forming an adherend 6 with an optical thin film 4 through sticking the optical thin film t4 o the adherend 6, the method comprising: a substrate preparation step of preparing a substrate 1 over which the optical thin film 4 is formed with intermediary of a bonding layer 2; a sticking step of sticking the adherend 6 with lower heat resistance compared with quartz glass (for example, adherend 6 may be a resin of polyethylene which has a heat resistance of 71 to 82o C which is lower than the heat resistance of quartz glass of 1100 to 1200 oC) to a side of the optical thin film 4 of the substrate 1 after the substrate preparation step; a bonding layer breaking step of breaking the bonding layer 2 through carrying out irradiation with a laser beam 7 with such a wavelength as to be transmitted through the substrate 1 and be absorbed by the bonding layer 2 from a surface of the substrate 1 on an opposite side to a surface over which the optical thin film 4 is formed after the sticking step; and a separating step of separating the adherend 6 to which the optical thin film 4 is stuck and the substrate 1 after the bonding layer  breaking step (English machine translation ¶s1-5; Figs1-6). See Figure 6 of Shimoda shown below with annotations added by examiner:

    PNG
    media_image1.png
    375
    569
    media_image1.png
    Greyscale

  	Claim 2, Shimoda teaches the method for forming an adherend with an optical thin film through sticking the optical thin film to the adherend according to claim 1, wherein the adherend 6 is formed of a resin (English machine translation ¶3).

Prior Art of Record
	The following prior art made of record and not relied upon is considered pertinent to applicant’s invention: Shimoda (JPH10125931) teaches a laser to preform layer separation.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDA GRAY whose telephone number is (571) 272-5778. The examiner can normally be reached Monday - Friday, 9 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phil Tucker can be reached on (571) 272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LINDA L GRAY/Primary Examiner, Art Unit 1745